974 F.2d 1331
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glen Roy KENDALL, Plaintiff-Appellant,v.L. J. HIATT, Food Supervisor;  Dorothy A. Friend;  Edward W.Murray, Director of Virginia Department ofCorrections, Defendants-Appellees.
No. 92-6221.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 22, 1992Decided:  September 2, 1992

Glen Roy Kendall, Appellant Pro Se.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
Glen Roy Kendall filed suit under 42 U.S.C. § 1983 (1988) and sought leave to proceed in forma pauperis.  The district court assessed a filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Plaintiff failed to comply with the fee order.  Plaintiff appeals.  Finding no abuse of discretion, we affirm the district court's order.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Kendall's motion for injunctive relief